Exhibit 10.1
SEVERANCE AGREEMENT AND GENERAL RELEASE
          This SEVERANCE AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made
and entered into by George Esgro (“Employee”) and Cornerstone Therapeutics Inc.,
a Delaware corporation (the “Company”).
          The Company’s subsidiary currently employs Employee as Vice President,
Sales and Marketing. The parties desire to terminate the employment
relationship. Employee also desires severance benefits. The parties have
negotiated the terms of the termination and have agreed upon acceptable terms as
described herein. The parties now desire to terminate their employment
relationship on mutually agreeable terms and avoid all litigation relating to
the employment relationship and its termination.
          Employee represents that he has carefully read the entire Agreement,
understands its consequences, and voluntarily enters into it.
          In consideration of the above and the mutual promises set forth below,
Employee and the Company agree as follows:
          1. SEPARATION; PAYMENTS WHETHER SIGN OR NOT. Whether or not Employee
chooses to sign this Agreement, Employee’s employment with the Company will
terminate, effective December 10, 2008 (the “Effective Termination Date”).
Whether or not Employee chooses to sign this Agreement, the Company will:

  (i)   pay Employee’s unpaid base salary, through the Effective Termination
Date, less lawful deductions, payable on the first regular payday following the
Effective Termination Date;     (ii)   pay Employee for untaken and accrued
vacation as of the Effective Termination Date, less lawful deductions, payable
on the first regular payday following the Effective Termination Date; and    
(iii)   administer Employee’s stock options, if any, in accordance with the
applicable stock option plan(s) and/or agreement(s).

          2. SEVERANCE BENEFITS. In consideration for Employee signing of this
Agreement, and in compliance with the promises made herein, the Company agrees
that, provided that Employee does not revoke acceptance pursuant to Section 10
of this Agreement, the Company will:

1 of 11



--------------------------------------------------------------------------------



 



  (i)   pay Employee severance pay in the amount of $91,000 (less lawful
deductions) payable in a lump sum on the first regular payday after the
revocation period set forth in paragraph 10 below expires;     (ii)  
characterize the Employee’s termination of employment as a resignation;    
(iii)   amend Employee’s post-employment non-competition obligations under the
terms of Section 5.4 of the Agreement regarding Employment, Employee Duties,
Ownership of Employee Developments and Confidentiality dated March 3, 2008
between Employee and Cornerstone BioPharma, Inc., a subsidiary of the Company
(the “Employee Duties Agreement”) such that such Employee’s non-competition
obligations for the period of three (3) months after the Effective Termination
Date shall be as set forth in Section 16 of this Agreement. Employee agrees and
reaffirms that the other terms and conditions of the Employee Duties Agreement
remain in full force and effect for the full term stated therein; and     (iv)  
accelerate the vesting as to 25% of any of Employee’s unvested options as of the
Effective Termination Date. Otherwise, such Employee’s stock options will be
administered in accordance with the applicable stock option plan(s) and/or
agreement(s). Any remaining unvested options after such acceleration will be
terminated and be automatically forfeited to the Company. Employee acknowledges
and agrees that any vested stock options that remain unexercised after the
expiration of the time period for exercise provided under the applicable stock
option plan(s) and/or agreement(s) shall be immediately and automatically
forfeited to the Company, and that Employee shall have no further rights with
respect to such shares.

          The severance benefits afforded under this Agreement are in lieu of
any other compensation or benefits to which Employee otherwise might be
entitled. The distribution of all severance payments and benefits provided under
this Agreement shall be subject to the provisions of Attachment A attached
hereto to this Agreement.
          3. ACCRUED VACATION. Whether or not the Employee chooses to sign this
Agreement, the Company will pay Employee for any accrued but untaken vacation as
of the Effective Termination Date.
          4. BENEFITS. After the Effective Termination Date, except as provided
below, Employee will not be entitled to receive any benefits paid by, or
participate in any benefit programs offered by the Company to its employees,
including, but not limited to, the Company’s 401(k) plan, stock option plans,
employee stock purchase plans, bonus plans, commission plans, sales incentive
plans, retention agreements, severance, expense reimbursement, vehicle
reimbursement, life insurance or disability insurance programs, except as
required by federal or state law. Employee will receive, under separate cover,
information concerning the right to continue health insurance and dental
insurance benefits after that date in accordance with COBRA. Employee must
complete the COBRA enrollment documents within the required

2 of 11



--------------------------------------------------------------------------------



 



period in order to continue this coverage. Employee acknowledges and agrees that
Employee is solely responsible for properly electing to continue health, dental
and vision insurance coverage under COBRA.
          5. EXPENSE REIMBURSEMENT. Employee will be afforded fifteen
(15) calendar days after the Effective Termination Date to submit to the
Company’s Human Resources Department at the address set forth in Section 10 of
this Agreement, any and all documentation for any expense reimbursements
Employee claims are owed to Employee in conjunction with his employment with the
Company. Employee will be reimbursed for any reasonable business expenses
incurred and approved through the Effective Termination Date consistent with
Company policy, subject to the submission of the properly documented business
expense reports.
          6. RELEASE. In consideration of the benefits conferred by this
Agreement, EMPLOYEE (ON BEHALF OF HIMSELF AND HIS ASSIGNS, HEIRS AND OTHER
REPRESENTATIVES) RELEASES THE COMPANY, ITS PREDECESSORS, SUCCESSORS AND ASSIGNS
AND ITS AND/OR THEIR PAST, PRESENT AND FUTURE OWNERS, PARENTS, SUBSIDIARIES,
AFFILIATES, PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
EMPLOYEE BENEFIT PLANS (TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES,
FIDUCIARIES AND INSURERS) AND AGENTS (“RELEASEES”) FROM ALL CLAIMS AND WAIVES
ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE RELATING TO HIS
EMPLOYMENT WITH THE COMPANY, ITS PREDECESSORS, SUBSIDIARIES OR AFFILIATES OR HIS
SEPARATION THEREFROM arising before the execution of the Agreement, including
but not limited to claims: (i) for discrimination, harassment or retaliation
arising under federal, state or local laws prohibiting age (including but not
limited to claims under the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended), sex, national origin, race, religion, disability, veteran
status or other protected class discrimination, harassment or retaliation for
protected activity; (ii) for compensation and benefits (including but not
limited to claims under the Employee Retirement Income Security Act of 1974, as
amended, (“ERISA”), Fair Labor Standards Act of 1934 (“FLSA”), as amended, and
similar federal, state, and local laws; (iii) under federal, state or local law
of any nature whatsoever (including but not limited to constitutional,
statutory, tort, express or implied contract or other common law); (iv) all
claims to any non-vested ownership interest in the Company, contractual or
otherwise, including but not limited to claims to stock or stock options; and
(v) any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters. The release of claims set forth in this paragraph
does not apply to claims for workers’ compensation benefits or unemployment
benefits filed with the applicable state agencies.
          7. AGENCY CHARGES/INVESTIGATIONS. Nothing in this Agreement shall
prohibit Employee from filing a charge or participating in an investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission or
other governmental agency with jurisdiction concerning the terms, conditions and
privileges of his employment; provided, however, that by signing this Agreement,
Employee waives his right to, and shall not seek or accept, any monetary or
other relief of any nature whatsoever in connection with any such charges,
investigations or proceedings.

3 of 11



--------------------------------------------------------------------------------



 



          8. COVENANT NOT TO SUE. Employee will not sue Releasees on any matters
relating to his employment arising before the execution of this Agreement,
including but not limited to claims under the ADEA, or join as a party with
others who may sue Releasees on any such claims; provided, however, this
paragraph will not bar a challenge under the Older Workers Benefit Protection
Act of 1990 (“OWBPA”), to the enforceability of the waiver and release of ADEA
claims set forth in this Agreement, claims for workers’ compensation or
unemployment benefits referenced in paragraph 4 above, or where otherwise
prohibited by law. If Employee does not abide by this paragraph, then (i) he
will return all monies received under this Agreement and indemnify Releasees for
all expenses they incur in defending the action, and (ii) Releasees will be
relieved of its obligations hereunder.
          9. COMPANY INFORMATION AND PROPERTY. Employee shall not at any time
after his employment terminates disclose, use or aid third parties in obtaining
or using any confidential or proprietary Company information or such information
of its parents, subsidiaries or affiliates. Confidential or proprietary
information is information relating to the Company, parent, subsidiaries or
affiliates or any aspect of its business which is not generally available to the
public, the Company’s competitors, or other third parties, or ascertainable
through common sense or general business or technical knowledge. Nothing in this
Agreement shall relieve him from any obligations under any previously executed
confidentiality, proprietary information or secrecy, non-competition or
non-solicitation agreements.
          All records, files or other materials maintained by or under the
control, custody or possession of the Company or its agents in their capacity as
such shall be and remain the Company’s property. Upon the Company’s request,
Employee shall: (i) return all Company property (including, but not limited to,
credit cards; keys; company car; cell phones; computer hardware and software;
records, files, documents, company manuals, and other documents in whatever form
they exist, whether electronic, hard copy or otherwise and all copies, notes or
summaries thereof) which he received in connection with his employment;
(ii) bring all such records, files, and other materials up to date before
returning them; and (iii) fully cooperate with the Company in winding up his
work and transferring that work to those individuals designated by the Company.
          10. RIGHT TO REVIEW AND REVOKE. The Company delivered this Agreement
to Employee on December 10, 2008 by hand delivery and desires that Employee have
adequate time and opportunity to review and understand the consequences of
entering into it. Accordingly, the Company advises Employee to consult with his
attorney prior to executing it and that he has 21 days within which to consider
it. Additionally, Employee may not execute this Agreement prior to the Effective
Termination Date. In the event that Employee does not return an executed copy of
the Agreement to Rhonda Downum, Senior Manager Human Resources, Cornerstone
Therapeutics Inc., 1255 Crescent Green Drive, Suite 250, Cary, NC 27518, by no
later than the 22nd calendar day after receiving it, it and the obligations of
the Company herein shall become null and void and Employee’s employment will
terminate as of the Effective Termination Date and Employee will receive salary
through the Effective Termination Date, pay for accrued but untaken vacation, if
any, and nothing more. Employee

4 of 11



--------------------------------------------------------------------------------



 



may revoke the Agreement during the seven (7) calendar day period immediately
following his execution of it. The Agreement will not become effective or
enforceable until the revocation period has expired. Any revocation within this
period must be submitted, in writing, to Chief Financial Officer, at the
Company, and state, “I hereby revoke my acceptance of the Severance Agreement
and General Release.” The revocation must (i) be personally delivered to the
following address:
Cornerstone Therapeutics Inc.
Attention: David Price, Chief Financial Officer
1255 Crescent Green Drive, Suite 250
Cary, NC 27518
or (ii) sent to such address by certified mail, return receipt requested,
postmarked by no later than seven (7) calendar days of execution of this
Agreement. This Agreement shall not become effective or enforceable until the
revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in North Carolina or the state in which you
primarily reside, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.
          11. CONFIDENTIALITY AND NONDISPARAGEMENT. The terms and provisions of
this Agreement are confidential and Employee represents and warrants that since
receiving this Agreement he has not disclosed, and going forward will not
disclose, the terms and conditions of this Agreement to third parties, except as
required by law. Notwithstanding the above, he may reveal the terms and
provisions of this Agreement to members of his immediate family or to an
attorney whom he may consult for legal advice, provided that such persons agree
to maintain the confidentiality of the Agreement. Employee represents and
warrants that since receiving this Agreement, he (i) has not made, and going
forward will not make, disparaging, defaming or derogatory remarks about the
Company or its products, services, business practices, directors, officers,
managers or employees to anyone; nor (ii) taken, and going forward will not
take, any action that may impair the relations between the Company and its
vendors, customers, employees, or agents or that may be detrimental to or
interfere with, the Company or its business.
          12. STIPULATION. Employee acknowledges, agrees and hereby stipulates
to the following facts: (i) During his employment with the Company, Employee was
allowed to take all leave and afforded all other rights to which he was entitled
under the Family and Medical Leave Act (“FMLA”); and (ii) The Company has not in
any way interfered with, restrained or denied Employee’s exercise of (or attempt
to exercise) any FMLA rights, nor terminated or otherwise discriminated against
Employee for exercising (or attempting to exercise) any such rights.
          13. NON-DISPARAGEMENT. Employee acknowledges and agrees that as a
condition for payment of the monetary consideration and other benefits provided
herein, Employee shall not make any false, disparaging or derogatory statements
in public or private to any person or media outlet regarding the Company, its
subsidiaries or any of its or their current, past or future directors, officers,
employees, agents, or representatives or the Company’s business affairs and
financial condition, except if testifying truthfully under oath pursuant to a
lawful court order or

5 of 11



--------------------------------------------------------------------------------



 



subpoena. If Employee receives such a court order or subpoena, Employee or
Employee’s attorney shall provide the Company with a copy of such court order or
subpoena within two (2) business days of Employee’s receipt of it and shall
notify the Company of the content of any testimony or information to be provided
and shall provide the Company with copies of all documents to be produced.
          14. CONSULTING: Employee agrees to provide up to five (5) days of such
consulting, advisory and related services for the Company as may be reasonably
requested by the Company or its employees, representatives or agents during the
period from the Effective Termination Date through the date that is ninety
(90) days after the Effective Termination Date, including, but not limited to
preparing to-do lists, answering questions, preparing memos, and updating or
completing projects. Employee agrees that the payments provided in Section 2 of
this Agreement constitute full and appropriate compensation for any services you
may provide to the Company under this Section of the Agreement.
          15. NON-SOLICITATION: Employee acknowledges and agrees that for a
period of one (1) year after the Effective Termination Date, Employee will not,
directly or indirectly, either alone or in association with others, recruit,
solicit, induce, hire or engage as an independent contractor or attempt to
recruit, solicit, induce, hire or engage as an independent contractor, any
person who then is or was employed by the Company or any of its subsidiaries.
          16. NON-COMPETITION. Employee acknowledges and agrees that his
post-employment non-competition obligations shall be as described in this
Section 16 of the Agreement.

  (i)   Employee agrees that while Employee is employed by the Company and
during the three (3) months immediately following the Effective Termination
Date, Employee shall not, whether as employee, consultant, advisor or in any
other capacity, compete with the Company within the Geographic Territory (as
defined below); provided, however, the foregoing shall not prevent the Employee
from owning up to one percent (1%) of the outstanding securities of a
publicly-held corporation which may compete with the Company.     (ii)  
Employee acknowledges that the Company has conducted business on a nation-wide
basis and that due to the nature of the business, geographic limitations on the
scope of this non-competition provision would not adequately protect the
Company. Accordingly, the restrictions set forth in Section 16 apply to the
widest geographical areas possible (the “Geographic Territory”) as follows:
(i) the Raleigh-Cary-Durham-Chapel Hill, NC metropolitan areas; (ii) any city,
metropolitan area, county, state (or similar political subdivisions in foreign
countries) in which the Company is located or does or, during Employee’s
employment with the Company, did business; (iii) any city, metropolitan area,
county, or state (or similar political subdivisions in foreign countries) in
which Employee’s services were provided, or for which Employee had
responsibility, or in which Employee worked on Company projects, while employed
by the Company; and (iv) the entire United States of America and its
territories. The

6 of 11



--------------------------------------------------------------------------------



 



      parties agree and acknowledge that the geographic scope of this provision
is reasonable in light of the geographically broad scope of the Company’s
business.     (iii)   The Employee agrees that he will give notice to the
Company (such notice to be in the manner set forth in Section 10 of this
Agreement) of each new business activity Employee plans to undertake during the
non-competition period, at least ten (10) business days prior to beginning any
such activity. The notice shall state the name and address of the individual,
corporation, association or other entity or organization (each, an “Entity”) for
whom such activity is undertaken and the name of the Employee’s business
relationship or position with the entity. The Employee further agrees to provide
the Company with other pertinent information concerning such business activity
as the Company may reasonably request in order to determine the Employee’s
continued compliance with his obligations under this Agreement. The Employee
agrees that he will provide a copy of this Section 16 of the Agreement to all
persons and Entities with whom he seeks to be hired or do business before
accepting employment or engagement with any of them.     (iv)   If any
restriction set forth in this Section of the Agreement is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.     (v)   The Employee acknowledges that the restrictions contained
in this Section of the Agreement are necessary for the protection of the
business and goodwill of the Company and in light of, among other things, the
highly competitive market in which the Company operates. The Employee agrees
that any breach of this Section of the Agreement will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to seek specific performance and injunctive relief without
posting a bond. If the Employee violates the provisions of this Section of the
Agreement, he shall continue to be held by the restrictions set forth in this
Section 16 of the Agreement, until a period equal to the period of restriction
has expired without any violation.

          17. SECTION 409A: Employee acknowledges and agrees that
notwithstanding the provisions of Attachment A to the Agreement (i) neither the
Company nor the Company’s legal counsel makes any representation or warranty if
any provisions of this Agreement or any payments made pursuant to this Agreement
are, or may be determined to constitute, “nonqualified deferred compensation”
within the meaning of Section 409A and (ii) the Company shall have no liability
to Employee or any other person if any payments pursuant to the provisions of
this Agreement are determined to constitute nonqualified deferred compensation
subject to Section 409A and do not satisfy the requirements of Section 409A.
Notwithstanding

7 of 11



--------------------------------------------------------------------------------



 



any other provision of this Agreement, the Company has the right to and the
Company intends to comply with all withholding and reporting obligations under
Section 409A. Employee acknowledges and agrees that each of (i) Smith Anderson
Blount Dorsett Mitchell & Jernigan, LLP and (ii) Scott Townsend, Esq. are the
legal counsel of the Company and as such represent the Company and not Employee.
          18. OTHER.

  (i).   Except as expressly provided in this Agreement, this Agreement
supersedes all other understandings and agreements, oral or written, between the
parties and constitutes the sole agreement between the parties with respect to
its subject matter. Each party acknowledges that no representations,
inducements, promises or agreements, oral or written, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement and no agreement, statement or promise not contained in the Agreement
shall be valid or binding on the parties unless such change or modification is
in writing and is signed by the parties. Employee’s or the Company’s waiver of
any breach of a provision of this Agreement shall not waive any subsequent
breach by the other party. If a court of competent jurisdiction holds that any
provision or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement.     (ii).   This Agreement is intended to
avoid all litigation relating to Employee’s employment with the Company and his
separation therefrom; therefore, it is not to be construed as the Company’s
admission of any liability to him — liability which the Company denies.    
(iii).   This Agreement shall apply to, be binding upon and inure to the benefit
of the parties’ successors, assigns, heirs and other representatives and be
governed by North Carolina law and the applicable provisions of federal law,
including but not limited to ADEA.

[Remainder of this page is intentionally left blank]

8 of 11



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SEVERANCE AGREEMENT AND GENERAL RELEASE
          IN WITNESS WHEREOF, the parties have entered into this Agreement on
the day and year written below.
          EMPLOYEE REPRESENTS THAT HE HAS CAREFULLY READ THE ENTIRE AGREEMENT,
UNDERSTANDS ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT. EMPLOYEE
ACKOWLEDGES AND AGREES HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
THE EXECUTION OF THIS AGREEMENT. HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN SECTION 2 OF THE AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT INTENDING TO WAIVE,
SETTLE, AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST THE COMPANY.

                  EMPLOYEE:            
 
                /s/ George Esgro       December 22, 2008                  
George Esgro       Date    
 
                CORNERSTONE THERAPEUTICS INC.            
 
               
By:
  /s/ Craig A. Collard       December 10, 2008     Name: Craig A. Collard      
Date     Title: President and CEO            

9 of 11



--------------------------------------------------------------------------------



 



ATTACHMENT A
PAYMENTS SUBJECT TO SECTION 409A
Subject to the provisions in this Attachment A, any severance payments or
benefits under the Agreement shall begin only upon the date of your “separation
from service” (determined as set forth below) which occurs on or after the date
of termination of your employment. The following rules shall apply with respect
to distribution of the payments and benefits, if any, to be provided to you
under the Agreement:

1.   If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

  a.   Each installment of the severance payments and benefits due under the
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A. For purposes of this Agreement, the “Short-Term Deferral Period”
means the period ending on the later of the fifteenth day of the third month
following the end of your tax year in which the separation from service occurs
and the fifteenth day of the third month following the end of the Company’s tax
year in which the separation from service occurs; and     b.   Each installment
of the severance payments and benefits due under the Agreement that is not
described in paragraph 1(a) above and that would, absent this subsection, be
paid within the six-month period following your “separation from service” from
the Company shall not be paid until the date that is six months and one day
after such separation from service (or, if earlier, your death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following your separation from service and any subsequent installments, if
any, being paid in accordance with the dates and terms set forth herein;
provided, however, that the preceding provisions of this sentence shall not
apply to any installment of severance payments and benefits if and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of your second taxable year following your taxable year in which the separation
from service occurs.

2.   The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the

10 of 11



--------------------------------------------------------------------------------



 



    presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this paragraph 2, “Company” shall include all persons with whom
the Company would be considered a single employer under Section 414(b) and
414(c) of the Code.   3.   All reimbursements and in-kind benefits provided
under the Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

11 of 11